FINAL REJECTION
	Reconsideration has been accorded the merits of the claim in light of the applicant’s response.  While the applicant has made an earnest attempt the issues that necessitated rejection in the earlier action, the response falls short of attaining this goal.  The rejection under 35 U.S.C. 112 is repeated and made final.
Grouping of Embodiments
	The statement of the embodiments was not handled correctly in the prior office action. The constructive election of the original embodiments was proper but the rest of the listing was incorrect.  This application contains the following embodiments:
	Embodiment 1: Figs. 1 through 7 drawn to a laser cutter
	Embodiment 2: Figs. 8 through 14 drawn to a laser cutter
	Embodiment 3: Figs. 15 through 21 drawn to a laser cutter
	Embodiment 4: Figs. 22 through 28 drawn to a laser cutter
	Embodiment 5: Figs. 29 through 35 drawn to a laser cutter
Embodiment 6: Figs. 36 through 42 drawn to a laser cutter
Embodiment 7: Figs. 43 through 49 drawn to a laser cutter

The embodiments are grouped as follows:

Group I: embodiments 1 and 2
Group II: embodiments 3 and 4
Group III: embodiment 5
Group VI: embodiment 6


Claim Rejection; 35 U.S.C. 112
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

    PNG
    media_image1.png
    383
    646
    media_image1.png
    Greyscale

	The revised drawing disclosure still fails to provide a clear and consistent description of the claimed design.  Surface 3 in Figs. 6 and 13 is not in the perspective views.  Although the applicant has chosen to amend the elevation views to make them consistent with the perspective views, in the examiner’s experience, it is generally the perspective view which has the errors. 
	The meaning of the oblique lines on the three sections (B) of the top surface are not understood.  Oblique lines are generally employed to describe transparent or reflective surfaces.  Is this the intent of the lines in these drawings?  Are the oblique lines only appropriate for 

    PNG
    media_image2.png
    258
    519
    media_image2.png
    Greyscale

	Although the corners have been revised in the front and rear views the rounded and chamfered corners (E and F) are still present in the side views.  Consequently, the revisions make the drawings less consistent than before. 

    PNG
    media_image3.png
    576
    809
    media_image3.png
    Greyscale

	Something is wrong with the appearance in the bottom views. The inner of the two lines along the perimeter does not correspond with anything shown in the other views.  If the outer line represents the outer perimeter, there are no sharp transitions that the inner line could correspond to.  The only shaping at the bottom is the rounding and that cannot be describe by a single structure line. Shaping such are rounding needs to be described by surface shading.

Drawings
1. The amendment does not comply with 37 CFR. 1.173 because the replacement drawings have not been labeled.  Any views which are amended must be labeled as such.  
Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings.

	3. When the replacement drawings are filed, the examiner highly recommends that a full set of the 14 views be submitted, rather than just the views that are being amended. This will help with the post examination processing of the application.
Specification
	3. While markings such as brackets (37 CFR. 1.173) may not be employed to cancel descriptive matter which has been added to a specification during reissue examination, cancelations are necessary.  In this case, the original or an amended specification corresponding to the revised drawing disclosure, may be submitted.  Alternatively, the descriptions 
	 “Please cancel the descriptions corresponding to FIGS. 15 through 49.”
	“Please cancel the statement “The dash-dot broken lines…claimed design.” 
Conclusion
The claim is finally rejected under 35 U.S.C. 112.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip S. Hyder whose telephone number is 571- 272-2621.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Susan Krakower, can be reached at 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


								/Philip  S. Hyder/
Primary Examiner, Art Unit 2917
Feb. 15, 2022